Appeal by the de*642fendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered December 5, 1994, convicting him of assault in the first degree (two counts) and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The alleged error complained of by the defendant is unpreserved for appellate review (e.g., People v Brown, 203 AD2d 374; People v Madera, 198 AD2d 235; People v Malloy, 177 AD2d 511; People v Ramos, 166 AD2d 468; People v Yaghnam, 135 AD2d 763; People v Daye, 104 AD2d 1003; People v Anderson, 99 AD2d 560; see also, People v Zimmerman, 243 AD2d 747) and, in light of the quantity and quality of the evidence of guilt, we decline to review it in the exercise of our interest of justice jurisdiction (see, People v Brown, supra; People v Madera, supra).
Mangano, P. J., Bracken, Copertino and Santucci, JJ., concur.